Citation Nr: 1531092	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic leukemia, including as secondary to residuals of right thoracotomy.

2. Entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe.

3. Entitlement to an initial compensable rating prior to August 1, 2011 and in excess of 30 percent beginning on August 1, 2011 for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Regional Office (RO).

Most recently in January 2014, the Board remanded the Veteran's claims so that the Agency of Original Jurisdiction (AOJ) could send a new notice advising the Veteran of what was necessary to support a claim for secondary service connection, obtain the Veteran's updated VA treatment records, and afford the Veteran new VA medical examinations.

The issue of entitlement to service connection for hyperlipidemia has been raised by the record in a VA medical statement dated in August 2007 but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). This issue was previously referred to the AOJ in the Board's May 2011 decision and remand and January 2014 remand but no action has yet been taken on this issue.

For the issues of entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe and entitlement to an initial compensable rating prior to August 1, 2011 and in excess of 30 percent beginning on August 1, 2011 for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy the remand directives have not been completed and the appeal is REMANDED to the AOJ.  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDINGS OF FACT

The Veteran's current chronic lymphocytic leukemia is not etiologically related to his military service.

The Veteran's current chronic lymphocytic leukemia is not etiologically related to his service-connected residuals of right thoracotomy.


CONCLUSIONS OF LAW

The criteria for service connection for chronic lymphocytic leukemia are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

The criteria for service connection for chronic lymphocytic leukemia, as secondary to service-connected residuals of right thoracotomy, are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in May 2007 and February 2014.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

The Appeals Management Center (AMC) substantially complied with the Board's January 2014 remand directives with regard to this claim. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). In February 2014, the AMC sent the Veteran a notice letter informing the Veteran of the information and evidence necessary to substantiate a claim of secondary service connection. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

Service connection on a direct basis is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has a current diagnosis of chronic lymphocytic leukemia (CLL), as evidenced by his July and August 2011 VA medical examination reports and VA treatment records.

The Veteran's service treatment records do not show a diagnosis of or treatment for CLL during active military service. 

In his VA Form 9, the Veteran alleges that his CLL is secondary to his service-connected to residuals of right thoracotomy. However, there is no competent evidence linking the Veteran's current CLL to his service-connected residuals of right thoracotomy. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In certain instances lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as this Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between a right thoracotomy performed during service in 1968 and CLL, diagnosed in 2007.

The Veteran was provided with two VA medical opinions. The July 2011 VA examiner opined that the Veteran's CLL not caused by or a result of military service and/or right thoracotomy in 1968. The examiner noted that the Veteran was not present in Vietnam and alleges no exposure to Agent Orange. He was not diagnosed with CLL until 2007. The examiner noted that the Veteran has positive risk factors for CLL including age, sex, race, and family history. The examiner further opined that the Veteran's CLL was not caused by or aggravated by his service-connected residuals of right thoracotomy, to include parenchymal and pleural changes with right infiltrate. The examiner explained that something happens in order to cause a genetic mutation in the DNA of blood-producing cells. This mutation causes the blood cells to produce abnormal, ineffective lymphocytes, which is not related to parenchymal and pleural changes in the lungs.

The August 2011 VA examiner opined that the Veteran's CLL is not related to the Veteran's right thoracotomy done in 1968, as the clinical onset of the CLL is too remote in time to his military service. The examiner additionally opined that the Veteran's CLL was not caused or aggravated by his service-connected residuals of right thoracotomy, including parenchymal and pleural changes with right infiltrate. The examiner explained that that Veteran's CLL is not related to his thoracotomy because there is no evidence in literature to support this and CLL was just discovered recently in 2007.

Additionally, the question of direct service connection for the Veteran's CLL must be considered. There is no diagnosis or occurrence of CLL in the Veteran's service treatment records. The Veteran does not allege that he was diagnosed with CLL or experienced CLL symptoms during his military service. There is no competent evidence linking the Veteran's current CLL to the Veteran's military service. The July and August 2011 VA examiners both opined that the Veteran's CLL was not related to his military service. 

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic lymphocytic leukemia, including as secondary to residuals of right thoracotomy, is denied.


REMAND

Unfortunately, a remand is required for the issues of entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe and entitlement to an initial compensable rating prior to August 1, 2011 and in excess of 30 percent beginning on August 1, 2011 for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With respect to entitlement to an initial compensable rating for residuals of right thoracotomy secondary to congenital emphysematous blebs and granulomata right middle lobe, the January 2014 remand directives required the AOJ to Schedule the Veteran for a VA muscle examination to evaluate his service-connected residuals of right thoracotomy. Instead, the AOJ requested that the pulmonary examiner who performed the Veteran's March 2014 VA medical examination issue an addendum opinion regarding the Veteran's 1968 thoracotomy and its effect on muscular function. This does not constitute substantial compliance with the Board's January 2014 remand directives, and an additional remand is necessary.

The AMC is technically correct that the issue of entitlement to an initial compensable rating prior to August 1, 2011 and in excess of 30 percent beginning on August 1, 2011 for parenchymal and pleural changes with right lung infiltrate associated with residuals of a right thoracotomy should not have been before the Board after the May 2011 rating decision granting service connection and the July 2012 rating decision increasing the Veteran's disability rating from a noncompensable rating to a 30% disability rating. However, the unique remand directives contained in the May 2011 Board decision and remand required that the claim be returned to the Board after readjudication. Additionally, the Board undertook additional adjudication of the claim in its January 2014 remand. Therefore, the Board will treat this issue as if it is on appeal. See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009); Evans v. Shinseki, 25 Vet. App. 7, 14 (2011). The AMC did not readjudicate this claim, as is the Veteran's right under Stegall v. West, 11 Vet.App. 268 (1998), and therefore, this claim must be returned to the AMC for readjudication.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA muscle examination to evaluate his service-connected residuals of right thoracotomy. 

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should identify all residuals attributable to the Veteran's service-connected residuals of right thoracotomy, including any muscle injury and scarring associated with this disability.

The examiner must specifically discuss the severity of any impairment resulting from muscle injury associated with the service-connected disability. The examiner must identify all muscle groups involved (i.e., MG XXI).

The examiner must describe in detail any scars.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Ensure all requested development has been completed and any deficiency found must be corrected before readjudicating the claims.

3. Finally, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond. Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


